MEMORANDUM**
Jerry Joe Fields appeals the 84-month sentence imposed following his guilty plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo the district court’s interpretation of the Sentencing Guidelines, and for clear error its factual findings at sentencing. United States v. Seesing, 234 F.3d 456, 459 (9th Cir.2000). We affirm.
Fields contends that the district court improperly applied a four-level enhancement to his sentence pursuant to U.S.S.G. § 2K2.1(b)(5), for possessing a firearm in connection with another felony offense. The district court did not clearly err in finding that Fields used the firearm to attempt to obtain a listed chemical he knew would be used to manufacture methamphetamine, a separate felony offense under 21 U.S.C. §§ 846 and 841(c)(2). See United States v. Polanco, 93 F.3d 555, 564-66 (9th Cir.1996). Therefore, the enhancement was proper.
Fields’ contention that the district court engaged in impermissible double-counting lacks merit. See United States v. Turnipseed, 159 F.3d 383, 386 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.